 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1660 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KRISTINA RAINES and DARRICK                       Case No.: 19-cv-1539-DMS-MSB
     FIGG, individually and on behalf of all
12
     other similarly situated                          ORDER GRANTING MOTION TO
13                                    Plaintiff,       DISMISS
14   v.
15
     U.S. HEALTHWORKS MEDICAL
16   GROUP, a corporation; U.S.
     HEALTHWORKS, INC., a corporation;
17
     SELECT MEDICAL HOLDINGS
18   CORPORATION, a corporation; SELECT
     MEDICAL CORPORATION, a
19
     corporation; CONCENTRA GROUP
20   HOLDINGS, LLC, a corporation;
     CONCENTRA, INC., a corporation;
21
     CONCENTRA PRIMARY CARE OF
22   CALIFORNIA, a medical corporation;
     and DOES 4 and 8 through 10, inclusive
23
                                    Defendant.
24
25
26         Pending before the Court is Defendant U.S. Healthworks Medical Group’s
27   (“USHW”) motion to dismiss, or in the alternative, motion to strike Plaintiffs Kristina
28   Raines and Darrick Figg’s Second Amended Complaint (“SAC”). (ECF No. 81). Plaintiffs

                                                   1
                                                                           19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1661 Page 2 of 11



 1   filed a response in opposition to Defendants’ motion, and Defendants filed a reply. For the
 2   reasons discussed below, the Court grants Defendants’ motion.
 3                                               I.
 4                                        BACKGROUND
 5         In March of 2018, Plaintiff Kristina Raines applied for a job with Front Porch
 6   Communities and Services (“Front Porch”), located in Carlsbad, California. Plaintiff
 7   Raines applied for the position of Food Service Aid. Her job description included cleaning
 8   and maintaining the work area, transporting trash disposal, and re-stocking dishes, kitchen
 9   utensils and food supplies. Front Porch ultimately offered Plaintiff Raines the position, but
10   conditioned the offer on her passing a pre-placement medical examination, which was
11   administered by USHW at its facility in Carlsbad. During the pre-employment medical
12   examination, Plaintiff Raines was directed to complete a standardized health history
13   questionnaire and an intake information form. She was also directed to sign a disclosure
14   form, titled “Authorization to Disclose Protected Health Information to Employer.”
15         Plaintiff Raines alleges USHW’s health history questionnaire and the intake
16   information form asked questions that were “intrusive, overbroad, and unrelated to . . . the
17   functions of [the] offered position.” (ECF No. 69 at ¶ 35). These questions included
18   whether the applicant had a history of: venereal disease, painful or irregular vaginal
19   discharge, problems with menstrual periods, penile discharge, prostate problems, genital
20   pain or masses, cancer/tumors, HIV, mental illness, disabilities, painful or frequent
21   urination, hemorrhoids, and constipation. Plaintiff Raines alleges she was also asked
22   whether she was pregnant and what prescription medication she took. Plaintiff Raines
23   refused to complete the required forms in their entirety, noting the intrusiveness of the
24   questions asked. In response, a USHW physician terminated the exam. Front Porch
25   ultimately revoked Plaintiff Raines’s offer of employment because she refused to complete
26   the medical examination.
27         Similarly, San Ramon Valley Fire Protection District conditioned Plaintiff Darrick
28   Figg’s employment in the Volunteer Communication Reserve on him passing a pre-

                                                   2
                                                                                19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1662 Page 3 of 11



 1   employment medical examination, also administered by USHW. Just like Plaintiff Raines,
 2   Plaintiff Figg was directed to complete the same health history questionnaire and intake
 3   information form and to sign the same disclosure form. Unlike Plaintiff Raines, Plaintiff
 4   Figg answered all the questions and was ultimately employed by the San Ramon Valley
 5   Fire Protection District.
 6         Based on these alleged facts, Plaintiff Raines filed suit against Front Porch and
 7   USHW in California state court. Upon removal to this court, Plaintiff Raines settled with
 8   Front Porch and filed the SAC. In the SAC, Plaintiffs Raines and Figg claim, individually
 9   and on behalf of all putative class members, USHW’s medical examinations (1) violated
10   the California Fair Employment and Housing Act (“FEHA”), Cal. Gov’t Code § 12940, et
11   seq.; (2) violated the Unruh Civil Rights Act (“Unruh”), Cal. Civil Code § 51, et seq., (3)
12   intruded on Plaintiffs’ seclusion; and (4) violated the California Business & Professions
13   Code (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq. Along with USHW, Plaintiffs
14   added Select Medical Holdings Corporation, Concentra Group Holdings, LLC, U.S.
15   Healthworks, Inc., Concentra, Inc., and Concentra Primary Care of California as
16   Defendants. Plaintiffs seek injunctive relief, compensatory damages, punitive damages,
17   and attorneys’ fees and costs. USHW now moves to dismiss Plaintiffs’ SAC.
18                                                II.
19                                      LEGAL STANDARD
20         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
21   legal sufficiency of the claims asserted in the complaint. Fed. R. Civ. P. 12(b)(6); Navarro
22   v. Block, 250 F.3d 729, 731 (9th Cir. 2001). In deciding a motion to dismiss, all material
23   factual allegations of the complaint are accepted as true, as well as all reasonable inferences
24   to be drawn from them. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 338 (9th Cir. 1996).
25   A court, however, need not accept all conclusory allegations as true. Rather it must
26   “examine whether conclusory allegations follow from the description of facts as alleged by
27   the plaintiff.” Holden v. Hagopian, 978 F.3d 1115, 1121 (9th Cir. 1992) (citation omitted).
28   A motion to dismiss should be granted if a plaintiff’s complaint fails to contain “enough

                                                    3
                                                                                 19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1663 Page 4 of 11



 1   facts to state a claim to relief that is plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
 2   570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that
 3   allows the court to draw the reasonable inference that the defendant is liable for the
 4   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550
 5   U.S. at 556).
 6                                                 III.
 7                                           DISCUSSION
 8         Plaintiffs allege USHW’s medical examination health history questionnaire and
 9   intake form asked intrusive and overbroad questions in violation of California state law.
10   More specifically, Plaintiffs allege USHW questions violated the FEHA, Unruh, and UCL
11   and amounted to an invasion of privacy by “intrusion upon seclusion.” USHW contends
12   Plaintiffs’ FEHA claim must fail because USHW is not an ‘agent’ of Plaintiffs’ employers,
13   Plaintiffs’ Unruh claim must fail because Plaintiffs allege all actions were taken in the
14   employment context, and Plaintiffs do not allege facts sufficient to state a claim for
15   intrusion upon seclusion. Moreover, Defendants argue that because Plaintiffs’ UCL is
16   derivative of Plaintiffs’ other causes of action, it must also fail. The Court addresses these
17   arguments in turn.
18      A. Plaintiffs Do Not Adequately Plead A FEHA Claim
19         Plaintiffs allege Defendants required putative class members to answer
20   impermissible questions, or questions that were not related to and inconsistent with their
21   prospective jobs, in violation of FEHA, Cal. Gov’t Code § 12940 et seq. Plaintiffs
22   predicate USHW’s liability on its alleged status as ‘agent’ of Plaintiffs’ employers. USHW
23   argues there is no legal or factual support for finding it was an ‘agent’ of Plaintiffs’
24   employers and even if it was an ‘agent,’ FEHA does not provide a path for liability against
25   a non-employer.
26         FEHA establishes “a civil right to be free from job discrimination based on certain
27   classifications including . . . race, religious creed, color, national origin, ancestry, physical
28   disability . . . and sex.” Vernon v. State of California, 10 Cal. Rptr. 3d 121, 127 (Cal. Ct.

                                                     4
                                                                                   19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1664 Page 5 of 11



 1   App. 2004) (internal quotation omitted). Although FEHA provides that an employer “may
 2   require a medical or physical examination . . . of a job applicant after an employment offer
 3   has been made,” it requires the examination to be tailored to the specific employment
 4   position offered and “consistent with business necessity.” Cal. Gov’t Code § 12940(e)(3);
 5   see also Rodriguez v. Walt Disney Parks & Resorts U.S., Inc., No. 2018 WL 3201853, at
 6   *4 (C.D. Cal. June 14, 2018) (noting that FEHA regulations “require tailoring for medical
 7   inquires, stating that an inquiry is job-related if it is tailored to assess the employee’s ability
 8   to carry out the essential functions of the job”) (internal quotation omitted).
 9          FEHA predicates liability for employment discrimination on the status of the
10   defendant as the claimant’s employer. See id. (“An employer or employment agency may
11   require . . . .”); see also Vernon, 116 Cal. App. 4th at 126 (noting that FEHA prohibits only
12   an employer from engaging in discrimination). An employer is defined as “any person
13   regularly employing five or more persons, or any person acting as an agent of an employer,
14   directly or indirectly . . . .” Cal. Gov’t Code § 12926(d).
15          Plaintiffs allege USHW acted as an agent of Plaintiffs’ employers when it conducted
16   the medical examinations at issue. As such, Plaintiffs contend USHW was an employer
17   under California law. In support, Plaintiffs cite Laird v. Capital Cities/ABC, Inc., 80 Cal.
18   Rptr. 2d 454, 463 (Cal. Ct. App. 1998), which notes that under California law, “[a]n agent
19   . . . is one who represents another, called the principal, in dealings with third persons.”
20   (Internal quotations omitted).      Under Laird, Plaintiffs argue USHW is an agent of
21   Plaintiffs’ employers.
22          There are two problems with Plaintiffs’ argument. First, Plaintiffs do not provide
23   sufficient facts to plead USHW is an agent of Front Porch or San Ramon Fire Protection
24   District. Given Plaintiffs allegations, it does not appear USHW represented Front Porch
25   or San Ramon Fire Protection District in any dealings with third persons. Plaintiffs allege
26   merely that USHW conducted their medical examinations, not that USHW represented
27   Plaintiffs’ employers, withheld or threatened to withhold Plaintiffs’ employment,
28   contracted with Plaintiffs on behalf of their employers, or even received guidance from

                                                     5
                                                                                     19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1665 Page 6 of 11



 1   Plaintiffs’ employers regarding the medical examination. Plaintiffs, therefore, do not
 2   sufficiently plead that USHW was an agent of Plaintiffs’ employers.
 3         The second problem with Plaintiffs’ argument is that even if Plaintiffs properly
 4   alleged USHW was an agent of their employers, it appears FEHA liability would not extend
 5   to USHW. In Janken v. GM Hughes Electronics, 53 Cal. Rptr. 2d 741, 747–48 (Cal. Ct.
 6   App. 1996), a California Court of Appeal examined the ‘agent’ language included in the
 7   state law definition of ‘employer.’ The court noted that there were “[t]wo alternative
 8   constructions [of the definition] available.” Janken, 53 Cal. Rprt. at 747. The first
 9   construction is “that by this [‘agent’] language[,] the Legislature intended to define every
10   supervisory employee in California as an ‘employer’ . . . .” Id. The second construction
11   is “that by the inclusion of the ‘agent’ language the Legislature intended only to ensure that
12   employers will be held liable if their supervisory employees take actions later found
13   discriminatory, and that employers cannot avoid liability by arguing that a supervisor failed
14   to follow instructions.” Id. (emphasis in original). The court concluded that the second
15   construction—the narrower interpretation of ‘agent’—was the correct construction. Id. at
16   748 (“The ‘clear and growing consensus’ of courts which have considered the effect of
17   such ‘agent’ language . . . is that this language was intended only to ensure that employers
18   would be held liable for discrimination by their supervisory employees.”) (emphasis
19   added). The court concluded that the ‘agent’ language therefore did not “create personal
20   liability for supervisory employees.” Id. at 750; see also Reno v. Baird, 957 P.2d 1333
21   (Cal. 1998) (adopting the Janken court’s analysis).
22         Here, Plaintiffs argue for an even broader construction of the ‘agent’ language than
23   the construction dismissed in Janken. Plaintiffs’ construction extends liability to any
24   separate, third-party entity that contracts with an employer, despite the entity’s complete
25   lack of control over any individual’s employment status. The Court is unable to find and
26   Plaintiffs have not cited any authority to support such a broad extension of liability under
27   FEHA. Instead, the cases dealing with FEHA are concerned with limiting application of
28   FEHA to direct employers. See Jones v. Lodge At Torrey Pines P’ship, 177 P.3d 232 (Cal.

                                                   6
                                                                                 19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1666 Page 7 of 11



 1   2008) (holding that an employer may be liable for retaliation under FEHA, “but
 2   nonemployer individual may not be held personally liable for their role in that retaliation”);
 3   Reno, 957 P.2d at 1348; Janken, 53 Cal. Rptr. 2d at 78. The Court, therefore, is not
 4   persuaded USHW may be held liable as an ‘agent’ of Plaintiffs’ employers as a matter of
 5   law. Plaintiffs’ FEHA claim is accordingly dismissed.1
 6       B. Plaintiffs Do Not Adequately Plead An Unruh Violation
 7            Plaintiffs allege the questions asked during their medical examinations sought
 8   “information about protected characteristics” and were “based upon [Plaintiffs’] perceived
 9   protected characteristics.” (ECF No. 69 at ¶ 69). Plaintiffs allege this amounted to
10   discrimination in violation of Unruh. USHW contends that because Plaintiffs allege all
11   actions were taken in the employment context, Unruh does not apply. Furthermore, USHW
12   argues that even if Plaintiffs alleged the medical examinations were performed outside of
13   the employment context, Plaintiffs fail to allege facts sufficient to state a discrimination
14   claim.
15            Unruh guarantees all persons in California, regardless of sex or disability, “the full
16   and equal accommodations, advantages, facilities, privileges, or services in all business
17   establishments of every kind whatsoever.” Cal. Civil Code § 51(b). The California
18   Supreme Court has “consistently held that “[Unruh] must be construed liberally in order to
19   carry out its purpose.” White v. Square, 446 P.3d 276, 279 (Cal. 2019) (citing Angelucci
20   v. Century Supper Club, 158 P.3d 718 (Cal. 2007)). At the same time, courts “have
21   acknowledged that ‘a plaintiff cannot sue for discrimination in the abstract, but must
22   actually suffer the discriminatory conduct.’” Id. (citing Angelucci, 158 P.3d at 726). More
23
24
     1
25     In their SAC, Plaintiffs allege “USHW at all times relevant aided and abetted, and
     continues to aid and abet, all such employers in violating FEHA and is therefore liable
26   under FEHA.” (ECF No. 69 at ¶ 49). Plaintiffs, however, note in their response to
27   USHW’s motion that they are “no longer pursuing a FEHA claim based on aiding and
     abetting.” (ECF No. 85 at 23 n.11). Accordingly, the Court declines to address the merits
28   of Plaintiffs’ aiding and abetting claim.
                                                     7
                                                                                  19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1667 Page 8 of 11



 1   specifically, “the plaintiff must be able to allege injury—that is, some invasion of the
 2   plaintiff’s legally protected interests.” Angelucci, 158 P.3d at 726–27 (internal quotations
 3   omitted). Furthermore, Unruh “has no application to employment discrimination.” Rojo
 4   v. Kliger, 801 P.2d 373, 380 (Cal. 1990) (citing Alcorn v. Anbro Engineering, Inc., 468
 5   P.2d 216, 219–20 (Cal.1970)); see also Isbister v. Boys’ Club of Santa Cruz, Inc., 707 P.2d
 6   212, 219 n.12 (Cal. 1985) (noting that Unruh does not cover discrimination within “the
 7   employer-employee relationship).          Instead, Unruh’s application is confined to
 8   discrimination against recipients of a business establishment’s goods, services, or facilities.
 9   See Ibister, 707 P.2d at 219.
10         In their SAC, Plaintiffs allege USHW “at all times relevant” was “acting as an agent
11   of Front Porch, [San Ramon Fire Protection] and each other employer which sent [putative
12   class members] for medical examinations to USHW.” (ECF No. 69 at ¶ 49). In their
13   response to USHW’s motion to dismiss, however, Plaintiffs contend their Unruh claim was
14   plead in the alternative to Plaintiffs’ FEHA claim. (ECF No. 85 at 12–13). In other words,
15   Plaintiffs allege that for the purposes of their Unruh claim, USHW is a business
16   establishment and they are its patrons or customers. (Id. at 13).
17         To the extent that Plaintiffs’ discrimination claim exists in the employer-employee
18   context, it must be dismissed. It is well settled law that Unruh is not applicable in this
19   context. See Cal. Civil Code § 51(b); see also Rojo, 801 P.3d at 380 (“[T]he Unruh Civil
20   Rights Act has no application to employment discrimination.”); Alcorn, 468 P.2d at 220
21   (same). To the extent that Plaintiffs’ discrimination claim exists in the business-patron
22   context, Plaintiffs’ factual allegations are lacking. Plaintiffs fail to allege in their SAC that
23   USHW discriminated against them as customers or invaded their legally protected
24   interests. Plaintiffs do not allege that in asking the impermissible questions, USHW
25   deprived them of goods, services, or facilities. Although Plaintiff Raines did suffer an
26   injury—her offer of employment was rescinded—it was not at the hands of USHW, but
27   rather at the hands of Front Porch. Accordingly, Plaintiffs’ Unruh claim is dismissed.
28   ///

                                                     8
                                                                                   19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1668 Page 9 of 11



 1      C. Plaintiffs Do Not Adequately Plead Intrusion Upon Seclusion
 2         Plaintiffs allege they had “a reasonable expectation in the privacy of their personal,
 3   private, non-job-related health information[,]” and USHW’s questions intentionally
 4   intruded upon their seclusion in a manner that would be considered “highly offensive to a
 5   reasonable person.” (ECF No. 69 at ¶¶ 75, 78). Defendants contend that a medical
 6   professional asking a patient medical questions in a medical setting does not amount to
 7   intrusion upon seclusion, especially given the voluntary nature of the examination.
 8          Intrusion upon seclusion is one of the four categories of the tort of invasion of
 9   privacy under California law. See Cruz v. Nationwide Reconveyance, LLC, No. 15cv2082.
10   2016 WL 127585, at *3 (S.D. Cal. Jan. 11, 2016) (noting that the other three categories are
11   (1) public disclosure of private facts, (2) false light, and (3) appropriation of name or
12   likeness). “Under California law, the essential elements of an intrusion upon seclusion
13   claim are as follows: ‘(1) [t]he defendant intentionally intruded, physically or otherwise,
14   upon the solitude or seclusion, private affairs or concerns of the plaintiffs; (2) [t]he
15   intrusion was substantial, and of a kind that would be highly offensive to an ordinarily
16   reasonable person; and (3) [t]he intrusion caused plaintiff to sustain injury, damage, loss
17   or harm.” Rowland v. JPMorgan Chase Bank, N.A., No. 14-00036, 2014 WL 992005, at
18   *11 (N.D. Cal. Mar. 12, 2014) (quoting Cal. BAJI 7.20).
19         Plaintiffs do not satisfy either of the first two elements of an intrusion upon seclusion
20   claim. Plaintiff does not allege the kind of harassing, persistent, or highly offensive
21   behavior that courts have required for intrusion upon seclusion claims. See Chaconas v.
22   JP Morgan Chase Bank, 713 F. Supp. 2d 1180, 1185 (S.D. Cal. 2010) (denying defendant’s
23   motion to dismiss because allegations of 380 calls—at a rate of five to ten times per day—
24   to collect a debt was sufficient to state a claim for intrusion upon seclusion); Miller v. Nat’l
25   Broad. Co., 232 Cal. Rptr. 668 (Cal. Ct. App. 1986) (finding facts sufficient to state an
26   intrusion upon seclusion claim where a television crew filmed a man dying in his private
27   home without gaining permission from him or his wife); Noble v. Sears, Roebuck & Co.,
28   109 Cal. Rptr. 269 (Cal. Ct. App. 1973) (finding facts sufficient to state an intrusion upon

                                                    9
                                                                                  19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1669 Page 10 of 11



 1   seclusion claim where an investigator hired by the defendant in a personal injury suit
 2   gained admission to the plaintiff’s hospital room and, through deception, obtained
 3   evidence).   Instead, Plaintiffs’ allegations illustrate a routine medical examination
 4   performed by a medical professional in a standard medical facility. Although Plaintiffs
 5   allege the questions asked were impermissible given that Plaintiffs’ employment were
 6   conditioned on the medical examinations, Plaintiffs fail to show that these questions were
 7   highly offensive to a reasonable person. In fact, a reasonable person would expect
 8   questions concerning his or her medical history during a medical examination. Plaintiffs’
 9   intrusion upon seclusion claim is therefore dismissed.
10      D. Plaintiffs’ UCL Claim Must Fail
11         Plaintiffs allege USHW “committed unfair, unlawful, and/or fraudulent business
12   practices” in violation of the UCL when USHW’s medical professionals performed the pre-
13   employment medical examinations. (ECF No. 69 at ¶ 82). USHW argues Plaintiffs’ UCL
14   claim lacks a predicate violation and as such, cannot survive.
15         The UCL allows a court to enjoin any person who engages in “unfair competition,”
16   which “include[s] any unlawful, unfair or fraudulent business act or practice and unfair,
17   deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200. Here,
18   Plaintiffs allege USHW’s actions violated all three of the UCL’s prongs—it was unlawful,
19   unfair, and fraudulent. Plaintiffs’ factual allegations, however, focus only on the first
20   prong: unlawfulness. Plaintiffs do not include any allegations concerning the unfairness
21   or fraudulent nature of USHW’s actions. Therefore, Plaintiffs’ UCL claim must be
22   considered as a claim premised on unlawfulness.
23         Under the UCL, an “unlawful” business practice “is an act or practice, committed
24   pursuant to business activity, that is at the same time forbidden by law.” Martinez v. Welk
25   Grp., 907 F. Supp. 2d 1123, 1139 (S.D. Cal. 2012). “The UCL borrows violations from
26   virtually any state, federal, or local law” and makes them independently actionable.
27   Aguilar v. Boulder Brands, Inc., No. 12CV01862, 2013 WL 2481549, at *4 (S.D. Cal.
28   2013) (internal citations omitted). Here, Plaintiffs’ SAC does not allege an act or practice

                                                  10
                                                                               19-cv-1539-DMS-MSB
 Case 3:19-cv-01539-DMS-DEB Document 102 Filed 07/07/20 PageID.1670 Page 11 of 11



 1   that violates law, and thus, fails to state a claim upon which relief may be granted. The
 2   Court, therefore, finds that Plaintiffs have not adequately alleged a claim against USHW
 3   for “unlawful” conduct in violation of the UCL.
 4      E. Leave To Amend
 5         Generally, leave to amend is granted “even if no request to amend the pleading was
 6   made, unless [the court] determines that the pleading could not possibly be cured by the
 7   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)
 8   (internal citation omitted). Here, Plaintiffs should be afforded an opportunity to attempt to
 9   cure the deficiencies in their SAC. Accordingly, the Court grants Plaintiff leave to amend.
10                                               IV.
11                                        CONCLUSION
12         For the foregoing reasons, USHW’s motion to dismiss is granted without prejudice.
13   Plaintiffs’ may file their Third Amended Complaint within 30 days of this order.
14         IT IS SO ORDERED.
15
16   Dated: July 7, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                  11
                                                                                19-cv-1539-DMS-MSB
